

Ex. 10.5
HAMPTON ROADS BANKSHARES, INC.




Nonqualified Stock Option Agreement


THIS AGREEMENT dated as of the 22nd day of August 2014, between Hampton Roads
Bankshares, Inc., a Virginia corporation (the “Company”), and [●]
(“Participant”), is made pursuant and subject to the provisions of the Hampton
Roads Bankshares, Inc. 2011 Omnibus Incentive Plan (the “Plan”).  All terms used
herein that are defined in the Plan have the same meaning given them in the
Plan.


1.           Grant of Option.  Pursuant to the Plan, the Company hereby grants
to Participant, on the date hereof (the “Award Date”), subject to the terms and
conditions of the Plan and subject further to the terms and conditions of this
Agreement, the right and option (“Option”) to purchase [●] ([●]) whole shares of
Common Stock at the exercise price of $[●] per share (“Exercise Price”), being
not less than the Fair Market Value per share of Common Stock on the Award Date.
This Option shall be exercisable as hereafter provided.  This Option is a
nonqualified stock option.


2.           Terms and Conditions.  This Option is subject to the following
terms and conditions:


(a) Exercisability of Option.  This Option shall be exercisable with respect to
(i) one-quarter (25.00%) of the shares subject to the Option on the first
anniversary of the Award Date, (ii) an additional one-quarter (25.00%) of the
shares subject to the Option on the second anniversary of the Award Date, (iii)
an additional one-quarter (25.00%) of the shares subject to the Option on the
third anniversary of the Award Date, and (iv) the remaining one-quarter (25.00%)
of the shares subject to the Option on the fourth anniversary of the Award Date,
provided that, with respect to each of clause (i) – (iv) of the foregoing,
Participant has been continuously employed by the Company or a Company
subsidiary from the Award Date to such anniversary of the Award Date.   In
addition, this Option shall be exercisable with respect to 100% of the shares
subject to this Option upon a Change in Control (as defined below), provided
that Participant has been continuously employed by the Company or a Company
subsidiary from the Award Date to the date of such Change in Control.


(b)           Expiration Date.  This Option shall terminate on the seventh
anniversary of the Award Date (the “Expiration Date”).  This Option may not be
exercised on or after the Expiration Date.


(c)           Exercise of Option.  Except as provided in paragraphs 3, 4, 5 and
6, the Option is exercisable, in whole or in part, with respect to the total
number of shares for which it has become exercisable under paragraph (a)
above.  To the extent the Option becomes exercisable, it shall continue to be
exercisable until the earlier of termination of Participant’s rights hereunder
or until the Expiration Date.  A partial

 
 

--------------------------------------------------------------------------------

 

exercise of the Option shall not affect Participant’s right to exercise the
Option with respect to the remaining shares, subject to the conditions of the
Plan and this Agreement.


(d)           Method of Exercising and Payment for Shares.  The Option shall be
exercised by written notice delivered to the attention of the Company’s
Corporate Secretary at the Company’s principal office at 641 Lynnhaven Parkway,
Virginia Beach, VA 23452.  The written notice shall specify the number of shares
being acquired pursuant to the exercise of the Option when the Option is being
exercised in part in accordance with subparagraph 2(c) hereof.  The exercise
date shall be the date such notice is received by the Company.  Such notice
shall be accompanied by payment of the Exercise Price in full for each share of
Common Stock being acquired pursuant to such exercise, (i) in cash or cash
equivalent acceptable to the Company, or, (ii) in whole or in part, through the
surrender of previously acquired shares of Common Stock, or (iii) in accordance
with procedures established by the Administrator, by directing the Company to
withhold shares of Common Stock.  In the case of methods (ii) and (iii), the
shares surrendered or withheld shall have a Fair Market Value determined as of
the day preceding the exercise date equal to the Option price for the shares
being acquired.


(e)           Nontransferability.  The Option is nontransferable except by will
or by the laws of descent and distribution.  During Participant’s lifetime, the
Option may be exercised only by Participant.


 
3.           Exercise Following Termination of Employment With Cause.  In the
event Participant’s employment with the Company or a Company subsidiary, as
applicable, is terminated for Cause (as defined herein), Participant’s right to
exercise this Option shall cease on the date of such termination of
employment.  As used herein, the term “Cause” means termination of employment
because of Participant's personal dishonesty, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation other than traffic
violations or similar offenses or final cease-and-desist order or material
breach of any provision of Participant’s employment agreement, if any, with the
Company or a Company subsidiary, as applicable, in effect on the Award
Date.  The term “Cause” shall also include termination of employment because of
(A) misappropriation or other intentional material damage to the property or
business of the Company or a Company subsidiary by Participant, (B)
Participant's repeated absences other than for vacation or physical or mental
impairment or illness, (C) Participant's admission or conviction of, or plea of
nolo contendere to, any felony or any other crime referenced in Section 19 of
the Federal Deposit Insurance Act that, in the reasonable judgment of the Board,
adversely affects the Company’s or a Company subsidiary’s reputation or
Participant's ability to carry out Participant's obligations under his
employment agreement, if any, with the Company or a Company subsidiary, as
applicable, in effect on the Award Date, or (D) if applicable, Participant's
non-compliance with the provisions of Section 2(b) of Participant’s employment
agreement with the Company or a Company subsidiary, as applicable, in effect on
the Award Date, after notice of such non-compliance from the Company or a
Company subsidiary, as applicable, to Participant and a reasonable opportunity
for Participant to cure such non-compliance.

--


 
 

--------------------------------------------------------------------------------

 

4.           Exercise Following Voluntary Termination Without Good
Reason.  Except as provided in paragraph 5, in the event Participant voluntary
terminates his employment with the Company or a Company subsidiary, as
applicable, without Good Reason (as hereinafter defined) prior to the Expiration
Date, Participant’s rights to exercise this Option shall cease 90 days following
the date of Participant’s termination of employment, and the Option shall expire
on such date.  As used herein, the term “Good Reason” shall mean as defined by
Treasury Regulation § 1.409A-1(n)(2)(ii); provided, however, it shall not
constitute Good Reason for Participant to terminate his employment with the
Company or a Company subsidiary, as applicable, if he is required to change the
geographic location at which he is required to perform his services to a
location at which the Company or a Company subsidiary, as applicable, decides to
relocate its headquarters which is less than 50 miles from its present
headquarters location.


5.           Exercise Following Involuntary Termination of Employment Without
Cause or Voluntary Termination of Employment With Good Reason.  In the event
Participant’s employment with the Company or a Company subsidiary is terminated
by the Company or a Company subsidiary, as applicable, without Cause, or by
Participant for Good Reason, Participant’s rights to exercise this Option shall
expire on the Expiration Date.


6.           Exercise in the Event of Death or Disability.  In the event that
prior to the Expiration Date the Participant dies or becomes permanently and
totally disabled (as defined in Code Section 22(e)(3)) while employed by the
Company or a Company subsidiary, the Option shall be exercisable with respect to
the number of shares of Common Stock for which Participant could have exercised
this Option on the date of his death or disability.  In the event of death, the
Option may be exercised by Participant’s estate, or the person or persons to
whom his rights under the Option shall pass by will or the laws of descent and
distribution.  The Option shall continue to be exercisable for (i) the one-year
period beginning on the date the Participant dies or ceases to perform services
for the Company due to permanent and total disability, as the case may be, or
(ii) the remainder of the period preceding an Expiration Date set forth in
Section 2(b), whichever is shorter.


7.           Fractional Shares.  Fractional shares shall not be issuable
hereunder, and when any provision hereof or the Plan may entitle Participant to
a fractional share, such fraction shall be disregarded.


8.           No Right to Continued Employment.  This Agreement does not confer
upon Participant any right with respect to continued employment by the Company,
nor shall it interfere in any way with the right of the Company to terminate
Participant’s employment at any time.


9.           Change in Capital Structure.  In accordance with the terms of the
Plan, the number of shares of Common Stock covered by the Option, and the price
per share thereof, shall be adjusted as the Committee determines is equitably
required in the

--


 
 

--------------------------------------------------------------------------------

 

event the Company effects one or more stock dividends, stock split-ups,
subdivisions or consolidations of shares or other similar changes in
capitalization.  Any such adjustment of an outstanding Option must satisfy the
requirements of Treasury Regulation Section 1.424-1 and Code Section 409A.


10.           Governing Law.  This Agreement shall be governed by the laws of
the Commonwealth of Virginia.


11.           Conflicts.  In the event of any conflict between the provisions of
the Plan and the provisions of this Agreement, the provisions of the Plan shall
govern.


12.           Participant Bound by Plan.  Participant hereby acknowledges
receipt of a copy of the Plan and agrees to be bound by all the terms and
provisions thereof.


13.           Binding Effect.  Subject to the limitations stated above and in
the Plan, this Agreement shall be binding upon and inure to the benefit of the
legatees, distributees, and personal representatives of the Participant and the
successors of the Company.










[Remainder of page intentionally left blank]

--


 
 

--------------------------------------------------------------------------------

 





IN WITNESS WHEREOF, the Company has caused this Agreement to be signed on its
behalf, and the Participant has affixed his signature hereto.







   
HAMPTON ROADS BANKSHARES, INC
                   
By:
     
Name:
     
Title:
                       
PARTICIPANT
                 




 
 

--------------------------------------------------------------------------------

 




 
 

--------------------------------------------------------------------------------

 
